department of the treasury int ernal revenue service washington d c date of f i c e of c h i e f c ou n s e l number release date tl-n-4490-00 cc ita uilc internal_revenue_service national_office field_service_advice memorandum for from associate chief_counsel income_tax accounting douglas a fahey acting chief branch subject request for field_service_advice this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend taxpayer states amount amount amount amount amount issue sec_1 should commissions paid to employees for obtaining new cellular telephone service customers be capitalized pursuant to sec_263 should losses_incurred by the taxpayer from the sale of equipment at less than fair_market_value to newly-acquired customers be capitalized under sec_263 should residual commissions paid to third-party agents be capitalized under sec_263 conclusion sec_1 additional factual development is required additional factual development is required the residual commissions paid to third-party sales agents should not be capitalized pursuant to sec_263 under the facts described below facts taxpayer is a telecommunications company that offers cellular mobile telephone service through its subsidiaries and managed partnerships in states taxpayer markets its wireless services to new customers in rural and smaller metropolitan areas through both an internal and an external sales force the third party agents are paid a one-time commission for each new or upgraded customer contract plus a residual commission for each customer who remains with taxpayer for more than six months the residual commission is paid every six months and is based on a percentage of revenue generated in that period excluding toll and roaming charges by each customer the percentages range from amount to amount based on the number of contracts initiated by the agent during each 6_month review period the external agents are responsible for providing customers with any necessary phone equipment taxpayer generally does not absorb any of the cost of providing telephones or other equipment to customers obtained by the external agents the internal sales agents are employees of taxpayer and or its subsidiaries the employees who are internal sales agents spend virtually all of their time on sales some also sell related_services such as call waiting and do minimal customer service work but taxpayer characterizes these duties as negligible in comparison to their sales responsibilities the most common compensation package for these employees is dollar_figure base salary car allowance company benefits and commissions for new or upgraded customer contracts the commission payments are based on net sales which are defined as completed customer contracts less the termination of any customer contract previously sold by the employee within six months of service initiation thus employees only receive commissions on customer contracts which continue past an initial six month period the sales by employees generally include the sale of telephone equipment the average cost of the equipment sold is amount while the average sales_price is amount taxpayer absorbs the loss on these equipment sales it generally takes taxpayer two to six months to recoup its commissions and any applicable losses on equipment sales the vast majority of all new customer contracts have an initial term of one year after expiration of the year the contracts continue indefinitely until terminated by one of the parties on days’ notice a very small number of contracts begin either with a month-to-month or a two year term taxpayer’s data shows an average termination rate for new customers during months seven through twelve of the one-year contracts during taxpayer has provided no data on its retention rate for customers beyond the initial one-year period taxpayer assess a penalty for early termination in the approximate amount of amount plus an additional fee for loss on the equipment sale if applicable it bills customers for this fee but takes no other affirmative steps regarding collection law and analysis sec_162 allows a deduction for al ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business in one of taxpayer’s recently-acquired subsidiaries does provide telephone equipment to its external sales agents at below cost order to be deductible under sec_162 an expenditure must be an expense ordinary necessary incurred during the taxable_year and made to carry on a trade_or_business 403_us_345 sec_263 generally provides that no deduction shall be allowed for the cost of permanent improvements or betterments made to increase the value of any property sec_1_263_a_-2 provides that the costs of acquisition construction or erection of buildings machinery and equipment furniture and fixtures and similar_property having a useful_life substantially beyond the taxable_year are capital expenditures it is well-established that deductions are a matter of legislative grace and that the taxpayer bears the burden of proving entitlement to the deduction sought 503_us_79 lincoln sav loan ass’n u s pincite 292_us_435 an expenditure is capital if it creates or enhances a separate and distinct asset lincoln savings and loan ass’n 403_us_345 or produces a significant long-term benefit 503_us_79 a capital_expenditure is not an ordinary_expense within the meaning of sec_162 lincoln savings u s pincite indopco u s pincite costs incurred in connection with the acquisition or disposition of a capital_asset are to be treated as capital expenditures ancillary expenses_incurred in acquiring or disposing of an asset are as much a part of the cost of that asset as is the price paid for it 397_us_572 for example the general_rule is that wages paid in the carrying on of a trade_or_business qualify as a deduction from gross_income but wages paid in connection with the construction or acquisition of a capital_asset must be capitalized 418_us_1 in idaho power the supreme court also noted that all other construction- related expense items such as wages tools and materials must be treated as part of the cost of the acquisition of a capital_asset amounts incurred in connection with the acquisition of capital assets or significant long-term benefits are generally required to be capitalized idaho power co u s pincite see also indopco u s pincite taxpayer did not demonstrate that investment banking fees legal and other costs incurred in connection with the transaction are deductible 397_us_572 requiring capitalization of accountants and appraisers fees incurred in connection with sale of stock pursuant to appraisal litigation the case law illustrates the highly factual nature of the inquiry and that the distinctions between capital and deductible items are those of degree and not of kind 503_us_79 quoting 290_us_111 and therefore each case turns on its special facts id pincite quoting 308_us_488 the residual commissions are paid to external agents each six months based on a customer’s continued use of taxpayer’s services during that six month period because the commissions are based on each customer’s use of services during a particular six month period of time they are tied to current production_of_income and are thus more appropriately deductible under sec_162 than capitalized under sec_263 see eg lykes energy inc v commissioner t c memo rebates paid to purchasers of appliances deductible because they were made in connection with current sale of a product sun microsystems inc v commissioner t c memo cost of stock warrants deductible because they were issued as a sales discount on a volume sale of computer products case development hazards and other considerations the field asserts that the internal commissions and the losses on telephone equipment sales at issue in this case are properly capitalized under sec_263 by contrast the taxpayer contends that they are currently deductible under sec_162 an important factor in determining whether the appropriate tax treatment is immediate deduction or capitalization is the taxpayer’s realization of benefits beyond the year in which the expenditure is incurred see incopco u s pincite 400_f2d_686 10th cir vanalco inc v commissioner t c memo please call me or of my office at if you have any further questions associate chief_counsel income_tax accounting by douglas a fahey acting chief branch
